Citation Nr: 0927660	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-13 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
mycobacterium tuberculosis, originally claimed as pulmonary 
tuberculosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  
 

FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for pulmonary tuberculosis was last denied by a February 1951 
rating decision.  

2.  The evidence submitted since February 1951 is cumulative, 
does not relate to an unestablished fact, and fails to raise 
a reasonable possibility of substantiating the Veteran's 
claim.


CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
Veteran's claim of entitlement to service connection for 
mycobacterium tuberculosis, originally claimed as pulmonary 
tuberculosis, is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in August 2005, which was sent prior to the 
initial adjudication of the Veteran's claim and which 
explained the evidence necessary to reopen a previously 
denied claim, as well as the reasons the Veteran's claim was 
denied, thereby complying with the mandates of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With regard to the duty to assist, the Veteran's private 
treatment records have been obtained, and there is no 
indication of any additional relevant records that the RO 
failed to obtain.  The Veteran was not afforded a VA 
examination because the duty to provide an examination is not 
triggered until new and material evidence has been presented 
to reopen the claim.  However, the Veteran did testify at a 
hearing before the undersigned Veterans Law Judge.    

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  New and Material Evidence

The Veteran's claims of entitlement to service connection for 
pulmonary tuberculosis was last denied by a February 1951 
rating decision.  The Veteran failed to appeal, and his claim 
became final.  38 C.F.R. § 20.1103.  However, previously 
denied claims may be reopened by the submission of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO last denied the Veteran's service connection claim for 
pulmonary tuberculosis in a February 1951 rating decision 
because the evidence reflected that the Veteran had inactive 
pulmonary tuberculosis prior to service and that this 
condition was not active in service or aggravated by service.

At the time the Veteran's claim was denied, the evidence of 
record consisted of the Veteran's service treatment records, 
as well as post-service treatment records and x-ray 
interpretations.  The Veteran's service treatment records 
included chest x-rays taken at induction and separation, and 
the Veteran's separation physical examination report which 
included a finding that the Veteran had some mottling evident 
on his separation chest x-ray.  Therefore, the Veteran was 
referred for further clinical evaluation, at the conclusion 
of which, a diagnosis of no disease was noted.  

The Veteran's post-service treatment records and x-rays at 
the time of the prior denial reflected a history of pulmonary 
tuberculosis, but no active tuberculosis was found, nor did 
these records suggest that the Veteran had contracted 
tuberculosis in service.  Additionally, a January 1951 letter 
reflected a VA chest clinic physician's interpretation of the 
Veteran's in-service chest x-rays.  The physician found that 
the x-rays revealed evidence of pulmonary tuberculosis 
infiltration at induction and the same lesion evidenced in 
the separation chest x-rays, essentially unchanged since 
enlistment.  The physician further opined that there was no 
evidence of any active pulmonary tuberculosis during the 
Veteran's military service.

Evidence added to the record since the Veteran's prior 
service-connection denial includes the Veteran's statements, 
testimony, and private treatment records.  When submitting 
his claim, the Veteran contended that his inactive pulmonary 
tuberculosis was aggravated by service.  In later submitted-
statements and in his hearing testimony, he asserts that his 
condition should be service-connected because no lung 
abnormality was specifically noted on his induction physical 
examination and that he could have contracted the disease 
from a fellow service member.  The Veteran's private 
treatment records include a current diagnosis of 
subcutaneous/rib osteomyelitis right chest, mycobacterium 
tuberculosis.  His private treatment records also contain the 
Veteran's reports that he has never been diagnosed with 
active tuberculosis, either in service or thereafter.

The Board finds that the Veteran has not submitted new and 
material evidence to reopen his previously denied claim.  The 
Veteran now contends that he should be granted service 
connection because no lung abnormalities were noted on his 
induction physical examination or because his preexisting 
inactive tuberculosis was aggravated in service; however, 
those contentions were specifically addressed in the February 
1951 rating decision that denied his claim.  As referenced 
above, the Veteran's chest x-rays from induction and 
separation were examined in January 1951, and a medical 
determination was made that these x-rays revealed preexisting 
inactive tuberculosis which did not increase in severity 
during service.  Moreover, the Veteran is not medically 
qualified to offer an opinion that his preexisting inactive 
tuberculosis was aggravated by service, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and lay assertions 
of medical causation cannot serve as the predicate to reopen 
a claim, Hickson v. West, 11 Vet. App. 374 (1998).

Furthermore, the Veteran's newly submitted private treatment 
records do not relate to an unestablished fact necessary to 
substantiate his claim.  While these records reflect the 
Veteran's current treatment for mycobacterium tuberculosis 
and his history of pulmonary tuberculosis, they do not 
suggest that the Veteran's currently diagnosed condition is 
attributable to service or that his pulmonary tuberculosis 
was either incurred in or aggravated by service.   Medical 
records describing the Veteran's current condition are not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  

Accordingly, the Board concludes that the evidence submitted 
since the February 1951 rating decision is not new and 
material and does not serve to reopen the Veteran's claim.


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
mycobacterium tuberculosis, formerly claimed as pulmonary 
tuberculosis, is not reopened, and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


